The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                   SUMMARY
                                                                June 16, 2022

                                2022COA64

No. 20CA0218, People in Interest of J.G. — Juvenile Court —
Delinquency; Constitutional Law — Fourth Amendment —
Searches and Seizures — Searches in School Settings

     A juvenile appeals the judgment adjudicating him delinquent

for possessing a handgun as a second-time juvenile offender and

possessing a weapon on school grounds. The juvenile contends

that the juvenile court erred by denying his motion to suppress the

gun because school officials discovered it in the course of an

unreasonable search of his backpack at school.

     In this case, a division of the court of appeals applies the two-

part test established in New Jersey v. T.L.O., 469 U.S. 325, 341

(1985), to novel facts. The T.L.O. Court laid out a two-part inquiry

for determining reasonableness. Under T.L.O., a court must first

determine whether the search was justified at its inception, and
then determine whether the search was reasonably related in scope

to the circumstances that initially justified the interference. Id.

This case concerns the application of the first part of the inquiry.

     Under ordinary circumstances, a search of a student at school

is “justified at its inception” when a school official has reasonable

suspicion that a search will turn up evidence that the student has

violated or is violating either the law or the rules of the school. The

division concludes that reasonable suspicion is a sufficient, but not

necessary, means of justifying a search at its inception under T.L.O.

     The division holds that a search may be justified at its

inception without reasonable suspicion where the record shows that

the student had a substantially diminished expectation of privacy in

his or her person or property. Because the high school here

implemented a safety plan for the juvenile that included a search

requirement, the division concludes that J.G. didn’t have a

legitimate expectation of privacy in his backpack and that the

search was justified at its inception even without reasonable

suspicion of other wrongdoing. Accordingly, the division affirms.
COLORADO COURT OF APPEALS                                          2022COA64


Court of Appeals No. 20CA0218
City and County of Denver Juvenile Court No. 19JD641
Honorable Laurie A. Clark, Judge


The People of the State of Colorado,

Petitioner-Appellee,

In the Interest of J.G.,

Juvenile-Appellant.


                              JUDGMENT AFFIRMED

                                    Division VI
                           Opinion by JUDGE WELLING
                           Fox and Johnson, JJ., concur

                            Announced June 16, 2022


Philip J. Weiser, Attorney General, Melissa D. Allen, Senior Assistant Attorney
General, Denver, Colorado, for Petitioner-Appellee

Megan A. Ring, Colorado State Public Defender, Mark Evans, Deputy State
Public Defender, Denver, Colorado, for Juvenile-Appellant
¶1    J.G., a juvenile, appeals the judgment adjudicating him

 delinquent based on findings that he possessed a handgun as a

 second-time juvenile offender, see § 18-12-108.5(1), C.R.S. 2021,

 and possessed a weapon on school grounds, see § 18-12-105.5,

 C.R.S. 2021. He contends that the juvenile court erred by denying

 his motion to suppress the gun because school officials discovered

 it in the course of an unreasonable search of his backpack at

 school.

¶2    This case involves a novel application of an established legal

 test. In New Jersey v. T.L.O., 469 U.S. 325, 341 (1985), the

 Supreme Court held that the legality of a search of a student in the

 school context depends “simply on the reasonableness, under all

 the circumstances, of the search.” The T.L.O. Court laid out a two-

 part inquiry for determining reasonableness. Id. First, a court

 must determine whether the search was justified at its inception.

 Id. Second, a court must determine whether the search was

 reasonably related in scope to the circumstances that initially

 justified the interference. Id. This case concerns the application of

 the first part of the inquiry.




                                   1
¶3    Under ordinary circumstances, a search of a student at school

 is “justified at its inception” when a school official has reasonable

 suspicion that a search will turn up evidence that the student has

 violated or is violating either the law or the rules of the school. Id.

 at 341-42. We conclude that reasonable suspicion is a sufficient,

 but not necessary, means of justifying a search at its inception.

¶4    A search may be justified at its inception without reasonable

 suspicion where the record shows that the student had a

 substantially diminished expectation of privacy in his or her person

 or property. Because the high school here implemented a Safety

 Plan for J.G. that included a search requirement, J.G. didn’t have a

 legitimate expectation of privacy in his backpack sufficient to trigger

 a warrant requirement. And based on this, we conclude that the

 search was justified at its inception even without reasonable

 suspicion of other wrongdoing. Accordingly, we affirm.

                            I.        Background

                                 A.    Overview

¶5    J.G. attended a public high school in Denver. In December

 2018, the juvenile court adjudicated J.G. delinquent for two

 offenses: felony menacing and possession of a handgun by a


                                        2
 juvenile. Based on this adjudication, on January 15, 2019, the

 school’s Threat Appraisal Team completed a Preliminary

 Information Gathering Form (PIGF) and a Full Threat Appraisal

 (FTA).

¶6    The Threat Appraisal Team used the FTA to develop an Action

 and Intervention Plan, which we will refer to as J.G.’s “Safety Plan,”

 as that is the nomenclature used before the juvenile court. Officer

 Johnny Avila, the School Resource Officer, participated in creating

 the Safety Plan. J.G.’s mother, J.G.’s guardian ad litem, the Dean

 of Students, and several other school officials also participated.

¶7    In February 2019, J.G. was involved in a motor vehicle theft.

 J.G.’s companion in that incident unlawfully possessed a firearm

 during the theft. Following that incident, J.G. remained in

 detention until April 2019. On April 22, 2019, to support J.G.’s

 transition back to school, the Threat Appraisal Team conducted

 another assessment and amended the Safety Plan.

¶8    School officials conducted the search at issue in this case

 pursuant to the Safety Plan. The parties contest whether the Safety

 Plan justified the search.




                                    3
         B.    PIGF, Original Safety Plan, and Amended Safety Plan

¶9     The PIGF is the first part of Denver Public Schools’ “Threat

  Response System.” The PIGF consists of six steps that help the

  Threat Appraisal Team complete the FTA, which, once completed,

  became J.G.’s Safety Plan. Step one, titled “Make Sure All Students

  Are Safe,” includes several boxes, only one of which the Threat

  Appraisal Team checked:




¶ 10   In step six, titled “Determine next steps,” the Threat Appraisal

  Team checked a box indicating that the incident warranted the

  completion of the FTA.

¶ 11   The FTA consists of eight steps. Step seven of the FTA, titled

  “Develop an Action and Intervention Plan,” contains a chart with

  generic fields on the left and corresponding information specific to

  J.G. on the right.

¶ 12   On April 22, 2019, after his release from detention following

  the motor vehicle theft incident, the Threat Appraisal Team

  amended J.G.’s Safety Plan. All previous requirements remained in


                                    4
  effect, but the Threat Appraisal Team included additional

  requirements. As amended, the Safety Plan contained the following

  pertinent items excerpted from a larger chart:




                                    ....




¶ 13   The juvenile court admitted the PIGF and the Safety Plan into

  evidence at the suppression hearing. Officer Avila also testified that

  the Safety Plan was intended to remain in effect for “the duration of

  [J.G.]’s stay at [the high school].” Officer Avila stated that the

  Safety Plan also prohibited “[J.G.] from being in possession of a

  book bag.” The Safety Plan wasn’t amended after the April 22,

  2019, meeting.

                          C.   J.G.’s Return to School

¶ 14   J.G.’s mother tried to enroll J.G. in a different high school in

  the Denver Public Schools system for the 2019-2020 academic year.


                                     5
  That other school placed J.G. on a waitlist. A requirement of J.G.’s

  probation, however, was enrollment in high school. Thus, as the

  new academic year approached, J.G.’s mother hastily arranged for

  him to return to the same public high school he had attended the

  prior year.

¶ 15   On Wednesday, August 21, 2019, the week before the 2019-

  2020 academic year started, J.G.’s mother went to the school to

  arrange his re-enrollment. One of the school’s counselors told

  J.G.’s mother that he could only start attending school once they

  had made a schedule for him. On the same day, J.G.’s mother also

  spoke to William Thompson, the Dean of Students at the high

  school. J.G.’s mother testified at the suppression hearing that Mr.

  Thompson told her that “he didn’t think that [J.G.] would need a

  safety plan this year.” Mr. Thompson, however, didn’t testify at the

  suppression hearing.

¶ 16   On Monday, August 26, 2019, the first day of the new school

  year, Joe Naughton, a counselor at the high school, emailed J.G.’s

  mother confirming that J.G.’s schedule had been created and that

  he could return to school for the 2019-2020 academic year. J.G.

  returned to school the next day.


                                     6
                            D.    The Search

¶ 17   On the morning of August 29, 2019, J.G.’s third day back at

  school for the fall semester, Mr. Thompson attempted to call J.G.’s

  mother; but she was at work and didn’t answer. Mr. Thompson

  then left a message for her indicating that he would be speaking

  with J.G. and that he needed to go over a few things with both of

  them.

¶ 18   Later that day, Mr. Thompson and campus security officers

  notified Officer Avila that they needed his assistance with J.G. in

  the gym. They informed Officer Avila that J.G. wasn’t complying

  with a request to search his backpack. Officer Avila testified that

  Mr. Thompson and campus security officers initiated the attempted

  search pursuant to the requirements of the Safety Plan, not

  because J.G. had acted in a manner causing reasonable suspicion

  to warrant the search.

¶ 19   Officer Avila responded, and he and the school officials walked

  J.G. to a hall where fewer observers were present. Officer Avila and

  Mr. Thompson continued to tell J.G. that he needed to comply with

  the search, as he always had before. J.G. then tried to sidestep all

  the officials and leave the building while holding the backpack. By


                                    7
  this point, J.G. was acting aggressively. Officer Avila held J.G.’s

  arms and escorted him to the security office.

¶ 20   Officer Avila, Mr. Thompson, and the security officers placed

  J.G. in a private security room and told him that they were going to

  search him. J.G. responded that he would comply with a search of

  his person, but not to a search of his backpack. Officer Avila then

  restrained J.G. while one of the security officers removed J.G.’s

  backpack and completed the search.

¶ 21   The campus security officer opened the main compartment of

  J.G.’s backpack and found a fully loaded handgun. Officer Avila

  immediately arrested J.G., placed him in handcuffs, and completed

  a thorough search of his person. Later the same day, Mr.

  Thompson sent J.G.’s mother a suspension notice.

                       E.    Suppression Hearing

¶ 22   At the suppression hearing, J.G. argued that the handgun

  should be suppressed because (1) he was seized and searched

  without reasonable suspicion; (2) the Safety Plan didn’t constitute

  consent to a search; and (3) even if the Safety Plan could be

  interpreted as consent, it was no longer in place at the time of the

  search on August 29, 2019.


                                     8
¶ 23   The juvenile court denied J.G.’s motion. The matter proceeded

  directly to trial and the court adjudicated J.G. delinquent for

  (1) possessing a handgun as a second-time juvenile offender and

  (2) possessing a weapon on school grounds. J.G. appeals the

  court’s denial of his suppression motion.

                              II.   Analysis

¶ 24   J.G. contends that the juvenile court erred by denying his

  motion to suppress. We aren’t persuaded.

             A.    Standard of Review and Legal Principles

¶ 25   The review of a suppression order presents us with a mixed

  question of law and fact. People v. Brown, 2019 CO 63, ¶ 8. We

  accept the juvenile court’s findings of fact that are supported by

  competent evidence, but we review its application of the law to

  those facts de novo. Id. Likewise, the interpretation of written

  documents presents a question of law subject to de novo review.

  Collins v. Colo. Mountain Coll., 56 P.3d 1132, 1135 (Colo. App.

  2002).

¶ 26   The Fourth Amendment prohibits unreasonable searches and

  seizures. People v. Bailey, 2018 CO 84, ¶ 18. This prohibition

  safeguards individuals’ privacy and security against arbitrary


                                    9
  intrusion by government officials, People v. Coke, 2020 CO 28, ¶ 33,

  and it extends to searches of students by public school officials,

  T.L.O., 469 U.S. at 333.

¶ 27   Ordinarily, a warrantless search must be supported by

  probable cause to believe that a violation of the law has occurred.

  Id. at 340. This standard, however, is relaxed in the school setting

  to accommodate “the substantial need of teachers and

  administrators for freedom to maintain order in the schools.” Id. at

  341. Accordingly, the warrant requirement is not suited for the

  school environment and is generally not applicable to searches of

  school children. People in Interest of P.E.A., 754 P.2d 382, 387

  (Colo. 1988). We therefore evaluate the legality of school searches

  under the less stringent reasonableness standard established by

  the Supreme Court in T.L.O., 469 U.S. at 341-42.

¶ 28   To determine reasonableness, the need to search must be

  balanced against the invasion that the search entails. P.E.A., 754

  P.2d at 387. Reasonableness must be assessed “under all the

  circumstances” of a search. T.L.O., 469 U.S. at 341. This

  determination involves a two-part inquiry. A school search is

  reasonable if it is (1) justified at its inception and (2) conducted in a


                                     10
  manner “reasonably related in scope to the circumstances which

  justified the interference in the first place.” Id. (quoting Terry v.

  Ohio, 392 U.S. 1, 20 (1968)); P.E.A., 754 P.2d at 388.

                              B.   Application

¶ 29   J.G. argues that the search that revealed the gun was illegal

  because school officials and Officer Avila didn’t have reasonable

  suspicion to search his backpack. J.G. highlights that students

  have a legitimate expectation of privacy in the bags that they bring

  onto school grounds. See T.L.O., 469 U.S. at 326. J.G. further

  asserts that he didn’t do anything to provoke the search, as there

  were no reports that he’d engaged in suspicious behavior on August

  29, 2019.

¶ 30   On appeal, J.G. makes several contentions related to the

  Safety Plan. First, J.G. argues that the Safety Plan didn’t prohibit

  him from carrying a backpack on school grounds. Second, J.G.

  asserts that even if the Safety Plan included such a prohibition, it

  had expired after the 2018-2019 school year and wasn’t in effect at

  the time of the search. More fundamentally, J.G. argues that the

  Safety Plan couldn’t provide reasonable suspicion because it was

  only based on his history of prior offenses. Accordingly, J.G.


                                     11
  contends that the juvenile court erred in denying his suppression

  motion. We disagree.

¶ 31   At issue here is the first prong of the T.L.O. standard —

  namely, whether the search of the backpack, based on the Safety

  Plan, was justified at its inception. The T.L.O. Court explained that,

  “[u]nder ordinary circumstances,” the search of a student’s property

  is justified at its inception if there are “reasonable grounds for

  suspecting that the search will turn up evidence that the student

  has violated or is violating either the law or the rules of the school.”

  469 U.S. at 341-42 (emphasis added); see also People in Interest of

  C.C-S., 2021 COA 127, ¶ 19. Reasonable suspicion is a sufficient,

  but not necessary, justification of a search at its inception.

¶ 32   The ultimate inquiry rests on a determination of

  “reasonableness, under all the circumstances, of the search.” Id. at

  341. Therefore, whether J.G.’s Safety Plan was still in effect for the

  2019-2020 school year is determinative. If the Plan was in effect,

  then J.G. had a substantially diminished expectation of privacy in a

  backpack that his Safety Plan prohibited, and that was nonetheless

  subject to search. For the following reasons, we conclude the

  Safety Plan was in effect and the search was reasonable.


                                     12
   1.    The Safety Plan Subjected J.G. and His Backpack to Search

¶ 33    J.G. contends that the Safety Plan didn’t prohibit him from

  bringing a backpack to school. J.G. maintains that the only

  mention of a backpack restriction is a single checked box in step

  one of the PIGF. J.G. highlights that the PIGF was only a short-

  term response to an emergent situation. J.G. argues that the Safety

  Plan was the only document with ongoing effect and it didn’t

  include a backpack prohibition.

¶ 34    Rejecting J.G.’s contentions, the juvenile court found that the

  Safety Plan prohibited J.G. from bringing a backpack to school.

  We, however, conclude that the Safety Plan’s search requirement is

  the controlling factor in this inquiry.

¶ 35    Under the Safety Plan, next to the box concerning “[b]ackpack,

  coat, and other belongings,” there is individualized text relating to

  J.G. that reads: “Student will not have a locker and would need to

  be searched daily,” and “[s]tudent will be able to leave materials in

  classes. Student is not anticipated to have homework.” This same

  page of the Safety Plan also describes the level of supervision to

  which J.G. was to be subjected, and by whom the supervision

  would be conducted: “Student will need to be searched everyday by


                                     13
  admin and security. Student will need [to] report to the [Campus

  Security Officer’s] office.”

¶ 36     The following text was added to the Safety Plan on April 22,

  2019: “Maintain prior level of supervision: student will stay on

  campus during lunch and will do another check-in with the main

  office to monitor his attendance following the lunch period. If

  student leaves or is unaccounted for, another search will clear.”

¶ 37     We acknowledge that the PIGF isn’t part of the Safety Plan.

  Nonetheless, even if we were to agree with J.G. that the explicit

  prohibition of the backpack in the PIGF wasn’t intended to be

  permanent, this detail isn’t dispositive. This fact must be placed in

  its proper context: a consideration of all the circumstances of the

  search as part of a reasonableness analysis. See T.L.O., 469 U.S. at

  341.

¶ 38     Importantly, the Safety Plan limited the items that J.G. could

  bring onto campus and carry between classes; the school ensured

  he could leave materials in classes and further limited his need to

  carry items between classes by not assigning him homework. The

  Safety Plan further prohibited J.G. from having a locker, thereby

  denying him access to areas where he could stow any property in a


                                     14
  manner or place that shielded it from school officials’ view. These

  requirements were enforced through constant check-ins and

  routine searches.

¶ 39    Officer Avila — who was present when the Safety Plan was

  developed — testified that the Plan was “very strict” and included a

  backpack prohibition. Officer Avila further testified that J.G. had

  complied with the Safety Plan until the incident on August 29,

  2019. We needn’t, however, decide whether the Safety Plan

  prohibited J.G. from bringing a backpack to campus.

¶ 40    Rather, we conclude that regardless of whether the Safety Plan

  included a backpack prohibition, it unequivocally contained a

  search requirement. Further, the only reasonable interpretation of

  the Safety Plan is that the mandatory searches were intended to

  encompass J.G.’s person and anything he brought to campus,

  including a bag. Therefore, J.G. didn’t have a legitimate expectation

  of privacy in his backpack.

   2.    The Safety Plan Was in Place for the 2019-2020 School Year

¶ 41    Next, J.G. argues that even if the Safety Plan prohibited him

  from bringing a bag and subjected him to being searched, it wasn’t

  in effect at the time of the search. Thus, J.G. contends that


                                    15
  because he had done nothing else to provoke the search, it wasn’t

  justified at its inception. We aren’t persuaded.

                    a.   The Safety Plan Didn’t Expire

¶ 42   First, J.G. asserts that there was no evidence that he had been

  told that he was subject to the Safety Plan during the 2019-2020

  school year. Rather, J.G. contends that Mr. Thompson told his

  mother that a Safety Plan would likely not be necessary for the new

  school year. Moreover, J.G. emphasizes that the school never held

  a re-entry meeting to advise J.G. that he remained on a Safety Plan.

¶ 43   At the suppression hearing, Officer Avila testified that the

  Safety Plan was effective “for the duration of [J.G.’s] stay at [the

  high school].” Officer Avila testified that he was present for all of

  the meetings related to the creation and amendment of J.G.’s Safety

  Plan. Officer Avila reiterated that the Safety Plan was a “standing

  order,” such that no new threat assessment was required for the

  2019-2020 academic year. Officer Avila confirmed that the Safety

  Plan wasn’t amended after the April 22, 2019, meeting.

¶ 44   Relatedly, J.G.’s mother testified that she had signed the

  Safety Plan and was aware of the procedures required to amend it.




                                     16
  She further testified that she hadn’t attended any meetings to

  amend the Safety Plan.

¶ 45   Although J.G.’s mother also testified that Mr. Thompson had

  told her that “he didn’t think that [J.G.] would need a Safety Plan

  for the [2019-2020] year,” Mr. Thompson didn’t testify at the

  suppression hearing. Therefore, the juvenile court considered

  J.G.’s mother’s testimony of Mr. Thompson’s purported remark as a

  hearsay statement for the limited purpose of what J.G.’s mother

  believed. The juvenile court noted that nothing in the record

  suggests that J.G.’s mother communicated this statement to J.G.

¶ 46   We note that the Safety Plan doesn’t specify a timeframe and

  that it also doesn’t include an expiration date. Thus, we construe

  the Safety Plan as remaining effective as long as J.G. attended the

  same high school. This is consistent with the indefinite nature of

  other documents, such as J.G.’s 504 Plan,1 which were intended to

  remain in effect for the duration of J.G.’s time at the school.



  1 A “504 Plan” is a plan that provides a qualifying student with a
  disability accommodations that enable him or her to participate in
  the educational services and programs provided by the school.
  Such plans are implemented to ensure compliance with Section 504
  of the Rehabilitation Act of 1973, 29 U.S.C § 794. See People in

                                    17
                    b.    Discipline Incident Report

¶ 47   Second, J.G. asserts that the Discipline Incident Report, which

  Mr. Thompson drafted after the search, confirms that the Safety

  Plan was in effect for the 2018-2019 academic year, but not at the

  time of the search. J.G. highlights that Mr. Thompson stated that

  J.G. “had been” on the Safety Plan “during the 18-19 school year,”

  but it was only on the day of the search that “the decision was

  made that [J.G.] should remain on the safety plan.” We aren’t

  persuaded.

¶ 48   It’s true that considerable uncertainty surrounded J.G.’s

  return to school for the 2019-2020 academic year. Mr. Naughton

  created the schedule that permitted J.G. to return to school and

  informed J.G.’s mother once it was completed. J.G. returned to

  school on Tuesday, August 27, 2019. The juvenile court

  acknowledged, however, that “[n]obody was really on notice.”

  Indeed, the Discipline Incident Report shows that Mr. Thompson

  believed that J.G. had started school on Wednesday, August 28,

  2019. Further, the juvenile court emphasized an apparent lack of



  Interest of S.K., 2019 COA 36, ¶¶ 17-18 (discussing Section 504 of
  the Rehabilitation Act).

                                   18
  communication between Mr. Naughton and Mr. Thompson,

  commenting that Mr. Naughton may not even have known about

  the Safety Plan.

¶ 49   Before returning to school, J.G. was supposed to attend a re-

  entry meeting. At this meeting, school officials would clarify that

  the Safety Plan was still in place. It appears that due to the

  uncertainty surrounding J.G.’s start-date, no re-entry meeting was

  held. Accordingly, the school officials’ failure to hold a re-entry

  meeting isn’t dispositive.

¶ 50   Moreover, we disagree with J.G.’s construction of the

  Discipline Incident Report. Nothing in the document shows that

  the Safety Plan had expired. It’s true that J.G. “had been” on the

  Safety Plan for the 2018-2019 school year. The Safety Plan,

  however, is, as discussed above, an ongoing document that could

  only be changed pursuant to certain procedures. School officials

  never initiated the procedures required to amend or discontinue the

  Safety Plan. Therefore, we don’t ascribe significance to Mr.

  Thompson’s use of the past tense in the Discipline Incident Report.

¶ 51   Further, we aren’t persuaded that Mr. Thompson’s statement

  that J.G. would “remain” on the Safety Plan indicates that the Plan


                                     19
  expired. On the contrary, a plain meaning interpretation supports

  the juvenile court’s finding that the Safety Plan continued to apply

  to J.G. as it had previously. See Webster’s Third New International

  Dictionary 1919 (2002) (defining “remain” as “to continue

  unchanged in form, condition, status, or quantity”). When school

  officials became aware that J.G. had returned for the 2019-2020

  academic year, they decided it shouldn’t be amended but that it

  would stay in place.

¶ 52   Thus, any failure to enforce J.G.’s Safety Plan during the first

  few days of the 2019-2020 academic year can’t be reasonably

  construed as a lapse in the effectiveness of the Safety Plan itself.

  Likewise, any lack of enforcement due to oversight isn’t dispositive

  in our consideration of the reasonableness of the search under all

  the circumstances.

¶ 53   In sum, J.G.’s history of firearm offenses properly informed the

  content and restrictiveness of the Safety Plan. We note that J.G.

  had complied with the Safety Plan for months and was aware of its

  requirements. Based on the foregoing, and the seriousness of the

  threat posed by gun possession on school grounds, we conclude

  that the juvenile court properly determined that compliance with


                                    20
  the Safety Plan was a condition of J.G.’s attendance at the same

  high school. Accordingly, we conclude that the Safety Plan was still

  in effect at the time of the search.

       3.        The Search Was Reasonable Under All the Circumstances

¶ 54        Finally, J.G. argues that the Safety Plan was insufficient to

  provide school officials with reasonable suspicion to justify the

  search at its inception. J.G. contends that school officials had no

  reason on August 29, 2019, to believe that he was violating any law

  or rule, or that he was acting in a manner justifying the search.

  Therefore, J.G. maintains that the only reason for the school

  officials’ perceived need to search him was his history of prior

  offenses. J.G. insists that such a history can’t provide reasonable

  suspicion for a search.

¶ 55        We disagree with J.G.’s contentions and hold that the school

  officials’ search satisfied both prongs of the T.L.O. standard.

            a.     The Safety Plan Justified the Search at its Inception

¶ 56        J.G. relies on federal and Colorado authority arising from

  investigatory stop jurisprudence outside of the school context to

  contend that there was no reasonable suspicion to justify the

  search. See United States v. Davis, 94 F.3d 1465 (10th Cir. 1996),


                                         21
  cited with approval in Outlaw v. People, 17 P.3d 150, 157-58 (Colo.

  2001). J.G. relies on Davis for the proposition that knowledge of “a

  person’s prior criminal involvement is not, standing alone, sufficient

  to create reasonable suspicion.” Id. at 1469. Davis, however, isn’t

  applicable.

¶ 57   In Davis, the Tenth Circuit Court of Appeals found that there

  were insufficient facts to provide an adequate articulable basis

  justifying an investigatory detention. Id. at 1470. Officers were

  patrolling an area with a history of criminal activity in a marked

  patrol car. At approximately 10 p.m., the officers saw a car with

  four individuals inside it parked in front of a building known to be

  associated with criminal activity.

¶ 58   As the officers arrived, one of the individuals in the car got out

  of the car, made eye contact with one of the officers, then broke eye

  contact and began walking toward the building with his hands in

  his pockets. The officers recognized the individual as a gang

  member, ex-convict, and seller of narcotics. The officers told the

  individual to stop and take his hands out of his pockets. When he

  continued walking, the officers seized him. The Tenth Circuit Court




                                       22
  of Appeals concluded that the officers’ conduct wasn’t based on “a

  reasonable suspicion that criminal activity was afoot.” Id. at 1468.

¶ 59   Unlike the search in Davis, the school officials’ search of J.G.

  occurred in the school context. Fourth Amendment rights are

  different in public schools than elsewhere; the reasonableness

  inquiry can’t disregard the custodial and tutelary nature of public-

  school officials’ power over schoolchildren. See Vernonia Sch. Dist.

  47J v. Acton, 515 U.S. 646, 655-56 (1995). Thus, the school

  environment permits “a degree of supervision and control that could

  not be exercised over free adults.” Id. at 655. Accordingly, we

  necessarily review the facts at issue here differently than the court

  reviewed those in Davis.

¶ 60   This case is distinguishable from Davis by the fact that this

  case concerns gun possession at school. “Allegations of gun

  possession on school campuses are different from traditional

  Fourth Amendment cases.” M.D. v. State, 65 So. 3d 563, 565 (Fla.

  Dist. Ct. App. 2011). It’s widely accepted that these cases are

  “unique because of the seriousness of the threat, the location of the

  threat, the vulnerability and number of potential victims, and the

  lessened expectation of privacy of students.” Id. (emphasis added).


                                    23
¶ 61   Here, the Safety Plan was developed as part of the Denver

  Public Schools’ “Threat Response System.” Officer Avila testified at

  the suppression hearing that the Safety Plan was devised for J.G.’s

  safety, and for the safety of all others at the school. The Threat

  Appraisal Team developed the Safety Plan based on a specific,

  articulable, and objective basis — namely, J.G.’s adjudication of a

  firearm offense. Cf. id. at 567 (The court held that an anonymous

  tip of a student bringing a gun to school three months earlier

  provided school officials with reasonable suspicion to conduct a

  search; “[R]ecent tragedies make it clear that school officials could

  not ignore the possibility that the student could possess a firearm

  on school property. These officials had not only the right, but the

  responsibility, to look further into the threat.”). Thus, the Safety

  Plan represented a legitimate school rule implemented to reduce the

  serious threat posed by J.G. concerning gun possession at his high

  school.

¶ 62   We’ve concluded that the Safety Plan included a search

  requirement. We’ve also concluded that the Safety Plan was in

  effect at the time of the search. Therefore, we now determine that




                                    24
  J.G. didn’t have a legitimate expectation of privacy in his backpack

  while at school.

¶ 63   Based on the Safety Plan’s explicit search requirement, J.G.’s

  case doesn’t involve the “ordinary circumstances” at play in T.L.O.,

  469 U.S. at 341-42. Accordingly, we base our conclusion not on a

  reasonable suspicion inquiry, but rather on the fact that the Safety

  Plan stripped J.G. of a legitimate expectation of privacy in his

  backpack.

¶ 64   Students’ expectation of privacy is balanced against the

  “substantial interest of teachers and administrators in maintaining

  discipline in the classroom and on school grounds,” and the

  school’s “legitimate need to maintain an environment in which

  learning can take place.” P.E.A., 754 P.2d at 387 (quoting T.L.O.,

  469 U.S. at 339-40). Students in the school environment thus have

  a lesser expectation of privacy. Trinidad Sch. Dist. No. 1 v. Lopez,

  963 P.2d 1095, 1106 (Colo. 1998).

¶ 65   J.G.’s Safety Plan isn’t a “trivial school regulation or precatory

  guideline for student behavior.” T.L.O., 469 U.S. at 377 (Stevens,

  J., concurring in part and dissenting in part). Rather, the Safety

  Plan relates to one of the most acute concerns in schools today:


                                    25
  possession of a dangerous weapon. Indeed, “[v]iolent, unlawful, or

  seriously disruptive conduct,” such as gun possession on school

  grounds, “is fundamentally inconsistent with the principal function

  of teaching institutions . . . . When such conduct occurs amidst a

  sizable group of impressionable young people, it creates an

  explosive atmosphere that requires a prompt and effective

  response.” Id. at 376.

¶ 66   By bringing a backpack to school and refusing to submit to

  the routine searches contemplated by his Safety Plan, J.G. violated

  school rules. Given the protective purpose of J.G.’s active Safety

  Plan, the warrantless search of his backpack was justified at its

  inception.

¶ 67   Therefore, based on a consideration of all the circumstances,

  school officials’ search of J.G. was justified at its inception.

               b.   The Search Was Permissible in its Scope

¶ 68   Likewise, the search was permissible in its scope, satisfying

  the second prong of the T.L.O. test. As part of this inquiry, the

  court must determine whether the search, as conducted, “was

  reasonably related in scope to the circumstances which justified the

  interference in the first place.” Id. at 341 (majority opinion) (quoting


                                     26
  Terry, 392 U.S. at 20). A search “will be permissible in its scope

  when the measures adopted are reasonably related to the objectives

  of the search and not excessively intrusive in light of the age and

  sex of the student and the nature of the infraction.” Id.

¶ 69   Here, school officials attempted to conduct a routine and

  mandatory search of J.G. pursuant to the Safety Plan. J.G.’s

  refusal to submit to the search in the gym area justified Officer

  Avila in escorting J.G. to the security office. Likewise, once in the

  security office, Officer Avila’s restraint of J.G. was reasonably

  related to enabling a search of the backpack as J.G., according to

  the Discipline Incident Report, became belligerent while continuing

  to refuse to submit to the search. Further, the ultimate search,

  which consisted of a campus security officer removing and opening

  J.G.’s bag, wasn’t excessively intrusive.

¶ 70   In sum, the search conducted by school officials on J.G. was

  reasonable under all the circumstances and therefore legal.

  Further, J.G.’s arguments regarding consent aren’t relevant to the

  facts of this case. We decline to address them. Finally, because we

  conclude that the search was legal, the exclusionary rule doesn’t

  apply.


                                     27
                            III.   Conclusion

¶ 71   For the reasons set forth above, we affirm the juvenile court’s

  judgment.

       JUDGE FOX and JUDGE JOHNSON concur.




                                    28